Citation Nr: 1441020	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-28 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating higher than 10 percent for lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which continued the assigned 10 percent rating for the Veteran's low back disability.

In April 2012, pursuant to a separate claim filed by the Veteran, the RO granted service connection for right leg sciatica secondary to the low back disability and assigned a 20 percent rating effective September 16, 2011, and the Veteran has not separately appealed this award of benefits.  However, the Board will consider whether he is entitled to a higher rating or earlier effective date for his right leg sciatica within the context of his low back claim, to the extent that the rating criteria for spine disabilities contemplate separate ratings for associated neurologic abnormalities.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in June 2013.  A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in January 2013.  During his June 2013 hearing, and again in an October 2013 written statement, the Veteran testified that his condition had worsened.  Therefore, a new VA examination should be obtained to assess the current severity of his condition.  See VAOPGCPREC 11-95 (Apr. 7, 1995) (VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected back disability.  The claims file, to include this remand should be reviewed by the examiner and such review must be noted in the examination report.

The examination of the spine should include range of motion testing.  The examiner is to indicate whether there is any pain, weakened movement, excess fatigability or incoordination on movement.  The examiner should also address whether there is any additional loss in range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss.

The examiner should specifically state if ankylosis is present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, including lower extremity radiculopathy and any bowel or bladder impairment.

2.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

3.  After the requested development has been completed, readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



